DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US PGPub. No. 2014/0141688 A1) in view of O’Connell (US Patent No. 5,564,201).
In Reference to Claims 1 and 3
 	Kelly teaches (Claim 1) A [device] comprising: []; a bubble creation device [] and including a soapy water container for storing soapy water (item 170, fig. 8), a bubble blowing module (item 102 and it’s internal components, fig. 2), and at least one tube having two ends connected to the soapy water container and the bubble blowing module respectively and being in fluid communication therewith (item 112, fig’s 2 and 8); wherein the bubble blowing module includes a housing (item 102, fig’s 2 and 8); a channel disposed in the housing and having an outlet open to the atmosphere (item 123 and channel from item 122 to outlet 116), and an air inlet open to the atmosphere (paragraph 0026, items 129); a blowing unit disposed in the housing and configured to flow air from the channel to the outlet (item 122, fig’s 2 and 8); a film forming unit disposed through the outlet and communicating with the at least one tube (items 124 and 114, fig’s 2 and 8); a power unit disposed in the housing and configured to supply power to the blowing unit (item 134, fig. 8); and an on/off switch disposed on the [device] and electrically connected to both the blowing unit and the power unit, the on/off switch being configured to control an activation of the blowing unit (paragraph 0029 and 0037, item, 111);
	(Claim 3) wherein the blowing unit includes a plurality of blades disposed in the channel, and an electric motor for rotating the blades to create a flow of air toward the outlet (item 122 is disposed in item 123 which directs air, fig. 2).
	Kelly fails to teach the device being located in a sole of a shoe of claim 1. 
	O’Connell teaches (Claim 1) a shoe, a sole (items 10 and 20, fig. 1), [a fluid device] disposed in the sole (items 70 and 130); [the actuation device] disposed on the sole (item 130, fig. 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the fluid amusement device of Kelly with the feature of disposing the device in the sole of a shoe as taught by the fluid amusement device of O’Connell for the purpose of adding further novelty and amusement to the system as taught by O’Connell (summary), making the device more interesting and attractive to the users. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. in view of O’Connell, and further in view of Yu et al. (US Patent No. 8,141,889 B2).
In Reference to Claim 2
 	The modified device of Kelly teaches all of claim 1 as discussed above. 
Kelly (Claim 2) wherein [a] housing includes an upper shell and a lower shell complimentarily secured to the upper shell (items 117 and 111, fig. 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the bubble making device of Kelly with the feature of upper and lower housing shells as taught by the bubble making device of Yu for the purpose of allowing the device to be easily mounted to other toys or devices as taught by Yu (column 4 lines 38-47), as well as for providing access to the interior of the device for repair or replacement of components, making the device more versatile, more reliable, and more attractive to the users. 

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/            Primary Examiner, Art Unit 3711